PER CURIAM:
Anthony Roman appeals the district court’s orders partially dismissing his com*199plaint and granting summary judgment on the remaining religious discrimination claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roman v. Sam’s Club/Walmart, No. 7:10-cv-00524-JCT (W.D.Va. Jan. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.